     Case 3:19-cv-01057-B Document 27 Filed 02/20/20                Page 1 of 1 PageID 293



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

HARRISON COMPANY LLC,                             §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §    CIVIL ACTION NO. 3:19-CV-1057-B
                                                  §
A-Z WHOLESALERS and BARKAT                        §
G. ALI,                                           §
                                                  §
        Defendants.                               §


                                    ORDER OF REFERRAL

        Plaintiff’s Motion to Compel (Doc. 25) is hereby is hereby referred to United States

Magistrate Judge Rebecca Rutherford for hearing, if necessary, and recommendation or

determination to this Court. See 28 U.S.C. § 636(b).

        Future pleadings concerning this motion shall be filed with a transmittal letter addressed to

Magistrate Judge Rutherford so copies can be sent directly to him without delay.



        SO ORDERED.

        SIGNED: February 20, 2020.




                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE
